                SUPPLEMENTAL DECLARATION OF JEFFREY DUBNER

I, Jeffrey Dubner, state and declare as follows:

1.      My name is Jeffrey Dubner, and I am over 18 years of age.

2.      I am an attorney of record in this case representing the Plaintiff Class.

3.      On March 27, 2020, while Plaintiffs were awaiting a response to their request for a meet-and-
        confer with Defendants, a reporter from WDSU contacted my cocounsel Mercedes
        Montagnes about a news story it was preparing to publish that reported that Defendants
        intended to transfer local and state inmates with COVID-19 to LSP and the Allen Correctional
        Center, citing a DOC spokesman. WDSU published the story later that day.1

4.      In light of Defendants’ failure to respond to our March 26 request for a meet-and-confer (see
        Rec. Doc. 580-4), I emailed Defendants’ counsel on March 28, 2020, to let them know that in
        light of their failure to respond we would be filing a motion to reopen discovery. See Ex. A. I
        also conveyed two concerns. First, I noted our concern with the LSP “plan” that Defendants
        provided via email on Wednesday March 25, 2020. Id. Second, I asked that Defendants’
        counsel confirm the news reports that the DOC intended to transport patients with confirmed
        or suspected cases of COVID-19 to LSP from other prisons. Id. I explained that this was
        “precisely the opposite of what should be occurring” due to LSP’s high proportion of high-
        risk individuals and LSP’s distance from the nearest hospital as compared to other correctional
        facilities. Specifically, I informed them that “[p]roactively bringing the virus to LSP,
        particularly with the current insufficient plan in place, would be unconscionably risky to Class
        members.” Id. I asked that Defendants’ counsel let us know if our understanding as to LSP
        intentions was incorrect by Monday March 30, 2020, and informed them that we would move
        for emergency relief if necessary. Id. I also reiterated that we were available to speak to
        Defendants’ counsel or any representative at their convenience on any topic and asked that
        they contact us as soon as they could. Id.

5.      Defendants’ counsel responded approximately 15 minutes later, also on March 28, 2020, and
        said they would forward our concerns to DOC and let us know if they had any further
        response by Monday March 30, 2020 if possible. See Ex. A.

6.      A few hours later, on March 28, 2020, Defendants’ counsel emailed that they would not
        respond to Plaintiffs’ question about the transfer plan because we had moved to reopen
        discovery, and that they would instead respond only in their briefing on the motion. See Ex.
        A.



1
  See Emily Lane, Louisiana Plans to House Local and State Inmates with Coronavirus at Angola and Allen
Correctional, WDSU.com, Mar. 27, 2020, https://www.wdsu.com/article/louisiana-plans-to-house-
inmates-with-coronavirus-at-angola-and-another-prison/31960114.
7.    Approximately an hour later, on March 28, 2020, I emailed to clarify that my request for a
      response by Monday dealt with the “news reports that DOC is actively transporting patients
      with COVID-19 to LSP, placing our most vulnerable clients at heightened risk,” not the
      broader motion to reopen discovery See Ex. A. I reiterated our previous request that
      Defendants’ counsel confirm by Monday March 30, 2020 whether in fact the DOC’s plan was
      to actively transport patients with COVID-19 to LSP. Id.

8.    Approximately an hour later, on March 28, 2020, Defendants’ counsel responded in
      acknowledgement of our clarification but maintaining “[y]ou have clearly raised this issue in
      your filing and we plan to respond accordingly.” See Ex. A.

9.    On March 29, 2020, in an attempt to avoid unnecessary motion practice, I emailed Defendants’
      counsel to inquire yet again if they could confirm whether DOC intends to transfer patients
      with COVID-19 to LSP. See Ex. A. I explained that we would “file an emergency motion
      seeking to restrain DOC form engaging in such transfers until the Court has an opportunity
      to pass on their legality,” unless they could confirm “by close of business on Monday that
      DOC does not have this plan.” Id.

10.   At 4:05 pm on March 30, 2020, Defendants’ counsel responded that he did not need to provide
      us with any information on “the purported movement of prisoners in the DOC system to
      Angola” before the Court ruled on the motion to reopen discovery, but provided a partial
      response that DOC had not yet transferred anyone with COVID-19 to Angola and that there
      were “no imminent plans to make any such transfers at this time.” See Ex. A. Defendants’
      counsel did not respond to our request to confirm or deny whether DOC’s intention was to
      transport patients with COVID-19 to LSP from other facilities. Id.

11.   Shortly after receiving Defendants’ counsel’s email, a member of the Louisiana advocacy
      community informed us that they had just been told by an employee of a local sheriff’s office
      that they had one confirmed COVID-19 case who was being transferred to Allen. We had
      previously been informed that DOC’s plan was to transfer patients to Allen until it was full,
      and then to LSP.

12.   We responded to Defendants’ email shortly thereafter, pointing out that Defendants’ counsel
      had not answered our question of “whether DOC has a plan to transfer patients with COVID-
      19 to LSP.” See Ex. A. We explained the information that we had just received and noted that
      Defendants’ email left open the possibility that transfers to LSP would begin as soon as Allen
      is full. Id. In a final effort to avoid motion practice, we asked Defendants’ counsel to confirm
      by March 31, 2020 at 10:30 a.m. whether “1) DOC plans to transfer patients with COVID-19
      from other jails and facilities to LSP (before or after Allen runs out of room for transfers)”
      and “2) whether Defendants will provide us with 14 days’ notice before making such transfers,
      allowing us time at that point to bring the matter to the Court in a more orderly fashion.” See
      Ex. A.
13.    Although Defendants’ counsel emailed me almost immediately to ask who had told us that
       transfers to Allen had already begun, see Ex. A., as of 11:00 a.m. on March 31, 2020, they have
       not responded to our request that they confirm whether they plan to transfer patients with
       COVID-19 to LSP and whether they will provide us with time before doing so to allow us to
       seek relief from the Court on a less expedited timetable.


I declare under penalty of perjury that the statements above are true and correct. Executed on this
31st day of March, 2020.


                                                                      /s/ Jeffrey Dubner
                                                                          Jeffrey Dubner
